Citation Nr: 1717222	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  10-35 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Spouse


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1967 to July 1970.

This matter comes before the Board of Veterans Appeals (BVA or Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri in which the RO (among other things) granted service connection for posttraumatic stress disorder (PTSD) and assigned a disability rating of 30 percent effective August 3, 2009.  The Veteran appealed the assigned 30 percent disability rating in July 2010.  The RO issued a statement of the case in September 2010; and the Veteran submitted a VA Form 9 in October 2010.  

In April 2011, the Veteran and his spouse testified at a Video Conference hearing before the undersigned Veterans Law Judge at the RO in Little Rock, Arkansas.  A transcript of this hearing has been associated with the claims file.  

In July 2013, the Board remanded the Veteran's increased rating PTSD claim to the RO for additional development.  In doing so, the Board also referred the issue of whether the Veteran sought a total disability rating based upon employability due to service-connected disabilities (TDIU) to the RO for clarification and any subsequent appropriate actions deemed necessary.  The Board observes that the RO issued a rating decision in May 2015 denying TDIU on the basis that the Veteran failed to provide information necessary for adjudication of the claim.   

The development requested by the Board in its July 2013 remand has been completed; and the Veteran's PTSD claim has been recertified for review.  

This appeal was processed using the Veteran's Benefits Management System (VBMS).  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claims.



FINDINGS OF FACT

1.  Prior to March 1, 2010, the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity.  

2.  After March 1, 2010, the Veteran's PTSD more nearly approximates, at most, occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSIONS OF LAW

1.  The criteria for an initial schedular evaluation for PTSD of 50 percent prior to March 1, 2010 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a schedular rating in excess of 30 percent for PTSD for the period after March 1, 2010 have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

VA has certain notice and assistance obligations owed claimants for benefits as set out in 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Notice of the information and evidence necessary to substantiate this Veteran's service connection PTSD claim was provided to the Veteran by a letter dated in September 2009.  Since the Veteran's claim was for service connection and that was granted, the claim has been more than substantiated, it has been proven; thereby rendering section 5103(a) notice no longer required because the purpose that the notice it intended to serve has been fulfilled.  

Concerning VA's duty to assist, the record reflects that the RO made reasonable efforts to obtain relevant records adequately identified by the Veteran in support of his PTSD claim.  VA examinations were conducted in	October 2009 and March 2014.  These examination reports are adequate in relationship to the Veteran's PTSD claim as they are based upon consideration of the Veteran's prior medical history and examinations; describe the service-connected disability in sufficient detail such that the Board's evaluation is a fully informed one; and contain reasoned explanations.  

The Veteran was also afforded the opportunity to testify before the Board in support of his claim.  A transcript of his April 2011 hearing has been associated with the claims file.  This transcript reveals that the undersigned discussed the increased rating issue that is on appeal.  The undersigned focused on what was needed to substantiate the Veteran's increased rating claim and sought to identify any further evidence that might be available to support this claim.  These actions satisfied the duty of a Veterans Law Judge to fully explain an issue and to suggest the submission of additional evidence to substantiate a claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c) (2) apply to the Board).  

Additionally, in July 2013, the Board remanded the Veteran PTSD claim for additional development.  The Board is satisfied that there has been substantial compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the Veteran the right to substantial, but not strict, compliance with that order).  In this respect, in response to the July 2013 remand, additional records were associated with the claims file and the March 2014 VA examination referenced above was conducted in order to address the Veteran's current symptomatology related to his PTSD claim.  Thereafter, a supplemental statement of the case (SSOC) was issued in July 2016.

Thus, as discussed above, the Veteran was notified and aware of the evidence needed to substantiate his increased rating claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between him and VA in obtaining such evidence.  The Veteran was also provided with a meaningful opportunity to participate in the claims process and has done so.  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Claim for an increased disability rating   

In this appeal, the Veteran seeks a disability rating in excess of 30 percent for his service-connected PTSD.  He and his spouse essentially testified that a rating in excess of 30 percent is appropriate given symptomatology experienced by the Veteran as a result of his PTSD, to include anger, irritability, isolation, panic attacks, paranoia, suspiciousness, sleep difficulties, and the need for increased medication.   

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where, as in this case, the current appeal is based on the assignment of an initial rating for a disability following a grant of service connection, the evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id. When adjudicating a claim for an increased rating, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).

In this case, the Veteran's PTSD has been evaluated pursuant to the General Rating Formula for Mental Disorders.  A 30 percent evaluation is deemed warranted where a disability picture is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.

Lastly, a 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The United States Court of Appeals for the Federal Circuit (Court) has held "that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

It should be noted that prior to August 4, 2014, VA's Rating Schedule that addresses service-connected psychiatric disabilities was based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  Like this case, diagnoses many times included an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score (explained in more detail below).  The DSM has been updated with a 5th Edition (DSM-V), and VA issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  70 Fed. Reg. 45093 ((Aug. 4, 2014).  This updated medical text recommends that GAF scores be dropped due to their "conceptual lack of clarity."  See DSM-V, at 16.  As the Veteran's increased ratings claim was in the process of adjudication prior to and during the adoption of the DSM-V, both the DMS-IV and DSM-V criteria will be utilized in the analysis set forth below.  See VA examination reports dated in October 2009 and March 2014 (the Veteran's examination utilized the criteria set forth in the DSM-IV); post-service medical records dated after 2015 (the Veteran's mental status examinations do not provide GAF scores). 


With regard to GAF scores when in use, the GAF was considered a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. Carpenter v. Brown, 8 Vet. App. 240 (1995).  GAF scores ranging from 61 to 70 indicated that a veteran has some mild psychiatric symptoms (e.g., depressed mood and mild insomnia) or experiences some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household); however, the veteran is found to generally be functioning pretty well and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 indicated moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co-workers).  GAF scores of 41 to 50 indicated serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  GAF scores from 31 through 40 indicated some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

Evidence 

Subsequent to filing his initial claim, the Veteran was afforded a VA examination in October 2009.  In terms of history, the Veteran reported that he used to work with a District Electric Company as a lineman; and that he had worked there for approximately 31 years before he retired.  He reported that he was able to do most of his work by himself, and that he found this aspect of his job appealing.  The Veteran's wife accompanied him to the October 2009 VA examination.  It was noted at that time that they had been married for 36 years; and had two grown children and two grandchildren.  In providing a history, the Veteran also reported (among other things), that he used to have problems with alcohol.  He indicated that he was drinking to the point of being half drunk when he was at work that he was afraid that he was becoming a danger to himself and others.  He was afraid that he might hit somebody on the highway or have an accident while climbing a pole. So, he decided to take earlier retirement in approximately 2004.  Thereafter, he stopped drinking in 2007 primarily because he saw what heavy drinking was doing to a close friend of his.  His friend apparently was a very heavy drinker; and as a result of his drinking, had lost his wife, his family, his home and his other possessions.  The Veteran reported that his friend also had legal problems because of his drinking.  He indicated that he observed what was going on with his friend and could see that he was perhaps headed in the same direction.  As such, he decided to quit drinking.  

In terms of mental health symptomatology, the Veteran reported during his October 2009 VA examination that sudden unexpected noises bothered him, causing him to startle.  He indicated that he experienced nightmares related to his experiences in Vietnam; and that he experienced difficulty sleeping through the night.  He said occasionally it bothered him to be around large crowds or groups of people.  In this regard, he indicated that he developed a habit that if he had to go to a large store or shopping center, he tended to go on off peak hours, either early in the morning or late in the evening when there is very few people around.  The Veteran also expressed that he experienced difficulty in trusting people.  In this regard, he stated that he essentially only trusted his wife and his two grown children.  In addition, the Veteran reported that he had problems with depression in terms of feeling down, sad, discouraged and even had  fleeting thoughts of suicide, although the time period when this occurred is obscure, as it was also noted he denied he had any serious intent or plan to commit suicide, and he denied any suicidal or homicidal ideation.

Mental status examination in October 2009 revealed the Veteran to be casually and neatly dressed and groomed.  He was cooperative, pleasant and gave no reason to doubt the credibility of the information that he provided.  He was noted to display considerable irritability and agitation frequently cursing when talking about his experiences in Vietnam and post-Vietnam.  The examiner reported that the Veteran seemed to have a lot of resentment about the way Vietnam Veterans were treated after the war.  The Veteran speech was noted to be logical and coherent and within normal limits with respect to rate and rhythm.  The Veteran's mood was basically irritable and his affect was appropriate to mood.  He was described as being alert and oriented in all spheres.  His thought processes were logical and tight; and no loosening of associations was noted.  The examiner noted that the Veteran was not confused; his memory was intact.  He reported no hallucinations and no delusional material was noted.  The Veteran's insight was reported to be adequate, as was his judgment.  The Veteran denied any current suicidal or homicidal ideation.  The examiner ultimately diagnosed the Veteran was chronic PTSD and assigned a GAF score of 45.  

Other medical records dated in 2009 and 2010 reflect the Veteran's individual and group mental health therapy.  They reflect that the Veteran was assigned a GAF score of 41 in August 2009 (see December 2009 VA medical records).  Records dated in November 2009 reflect that the Veteran was apparently hospitalized for mental health treatment from November 8, 2009 to November 12, 2009 during which he was diagnosed with Major Depressive Disorder, PTSD and alcohol abuse in remission.  See November 2009 VA medical records.  At that time, he was assigned a GAF score of 38.  Id.  In regards to his hospitalization, however, according to a December 2009 record, it appears that it was related to an emotional outburst and relapse on alcohol due to stress associated with finances, the death of his mother, memories of his father's death and problems in appointment scheduling.  December 2009 VA medical records; see also April 2011 VA hearing transcript, pages 17-20.  A mental status examination the following month - in December 2009 - revealed that the Veteran was dressed and groomed appropriately, and appeared his stated age.  He was noted to have normal gait and normal speech.  While the Veteran was found to be somewhat irritable, he was also noted to be generally pleasant and cooperative.  His mood was reported as being "not much different."  His affect irritable, range restricted.  The Veteran denied suicidal ideation and homicidal ideation.  The examiner also found no evidence for delusions.  He assigned the Veteran a GAF score of 41 at that time.  Thereafter, a January 2010 mental status examination also noted that the Veteran was dressed and appropriately groomed, made good eye contact, had normal speech and motor status, was pleasant and cooperative.  His affect remained somewhat irritable.  The Veteran was assigned a GAF score of 45.  Other mental status examinations conducted in March 2010, May 2010, July 2010 and September 2010 reflect increasing improvement on the Veteran's part, with the Veteran being assigned a GAF score of 51 in March 2010, a GAF score of 51 in May 2010, a GAF score of 51 in July 2010, and a GAF score of 53 in September 2010 

Medical records dated in 2011, 2012 and 2013 reflect continued individual and group treatment related to his PTSD.  For instance, a mental status examination of the Veteran in April 2011 revealed that the Veteran was casually dressed, adequately groomed, and had good eye contact.  His speech was reported as being normal and mood euthymic.  His affect was reported as euthymic as well, with laughs and jokes.  The treatment provider noted that the Veteran's thought process was rational, relevant, and goal directed, without thoughts of suicidal ideation or homicidal ideation.  The Veteran was diagnosed with Depressive Disorder NOS, PTSD and a Personality Disorder NOS.  He was assigned a GAF score of 55.  

Subsequent mental status examinations occurred in August 2011, November 2011, December 2011, January 2012, February 2012, April 2012, February 2013, July 2013, August 2013 and December 2013.  These examinations generally reflected that the Veteran remained the same in terms of his mental health symptomatology or his symptomatology improved.  For instance, in August 2011, the Veteran was assigned a GAF score of 55.  His November 2011 examination indicated a GAF score of 60.  A December 2011 mental status exam reflected a GAF score of 60.  In January 2012, the Veteran was assigned a GAF score of 60.  Thereafter, in February 2012, April 2012, February 2013 and July 2013, the Veteran was assigned GAF scores of GAF 65.  In August 2013, the Veteran's GAF score decreased to 55.  

In March 2014, the Veteran was afforded another VA examination to determine the severity of his PTSD.  In updating the Veteran's medical history, the examiner noted that the Veteran had been married for 43 years and had two grown children with whom he maintained contact.  He indicated that the Veteran reported spending his leisure time attending his grandchildren's activities.  The Veteran stated that he occasionally went out to eat at restaurants, but had to sit where he could survey the area.  The Veteran reported that he began outpatient treatment for PTSD in 2007; and had inpatient treatment in 2009.  At the time of the examination, the Veteran participated in group therapy and utilized medication.  In discussing the criteria for a PTSD diagnosis and the Veteran's symptoms, the examiner noted that the Veteran had persistent and exaggerated negative beliefs about oneself, others or the world; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; irritability; hypervigilance; had an exaggerated startle response; had a depressed mood; and suffered from suspiciousness.  In terms of the examiner's observations, the Veteran was noted to have responded readily to questions in a seemingly open manner.  He was adequately oriented to time, place and person.  His mood was reported as being irritable.  His affect was noted to be within normal limits.  

In addition to the foregoing, the March 2014 examiner noted that the Veteran reported that he no longer worked, citing physical problems as being the reason. The Veteran indicated to the examiner that he moved from his previous residence to his current one to be closer to his daughter and grandchildren, with whom he had regular contact.  The Veteran was noted that he was able to drive himself, maintained a friendship with a man in Missouri, attended his grandchildren's activities, and had some interest in hobbies but cited physical problems as hindering these.  The examiner diagnosed the Veteran with PTSD and estimated his GAF score to be approximately 53.  In doing so, she opined that the Veteran's PTSD resulted in occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

VA medical records dated in 2014, 2015 and 2016 document the Veteran's continued treatment for PTSD.  The Veteran underwent several mental status examinations during this time frame.  For instance, a December 2014 mental status examination revealed the Veteran to be well groomed and casually dressed.  His behavior was noted to be cooperative and he had good eye contact.  Motor skills were reported as normal; his mood "the same."  The Veteran's affect was neutral, with a restricted range.  His speech was reported to be of normal rate, tone, and volume.  The Veteran's thought process was noted to be linear; and the Veteran denied experiencing suicidal or homicidal ideations.  

Subsequent mental status examinations were undertaken in June 2015, October 2015, December 2015, February 2016 and July 2016; and all contain similar findings as those set forth in the December 2014 medical records.  In addition, these records document the Veteran reports of increased activity (overall) at home and at a Senior Center he visited.  See December 2015 VA medical records.  These records indicate that the Veteran reported that he was active with his diet and had lost eight pounds in the past week.  He stated that he was able to redirect himself when he became angry.  He also reported that he travelled, to the extent that he took two trips with his son and was planning another in 2016.  Id.; see also VA medical records dated in February 2016.  July 2016 medical records reflect the Veteran's reports that he was in a "good" mood, with good sleep and no depression or anxiety symptoms; without suicidal or homicidal ideations but with occasional nightmares.  See July 2016 VA medical records.  A mental status examination at that time revealed the Veteran to be casually dressed and well-groomed with behavior that was noted to be pleasant and cooperative; motor functioning that was found to be normal; with a "good" mood, euthymic affect, speech that was of normal rate and volume; linear thought processes, without any reports of suicidal ideation, homicidal ideation, delusions, or paranoia.  In terms of cognition, the Veteran was noted to be oriented; his memory was intact; and he had good attention and concentration.  Id. 


Analysis

The Board has considered all of the evidence of record in light of the rating criteria, and finds a reasonable basis conclude the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity for the period prior to March 1, 2010, but that a rating in excess of 30 percent after March 2010 is not warranted.  

Although the medical community has acknowledged in DSM-V, there is a lack of conceptual clarity in GAF scores, it is readily apparent that the overall view of those observing the Veteran considered his condition worse prior to March 2010 than after that date.  Prior to March 2010, the GAF scores reflected a serious impairment and thereafter, a moderate one.  This characterization roughly corresponds to the symptoms the Veteran exhibited.  Prior to March 2010, he was discouraged, irritable and preferred isolation, with an affect consistent with his presentation.  In addition, various life events managed to overwhelm him in November 2009, as to require a hospitalization for a brief time.  At the same time, prior to March 2010, suicidal ideation was flatly denied, he had no obsessional rituals, his speech was logical and coherent, and there was no neglect of personal appearance or other symptoms consistent with a 70 percent rating or higher.  

Increasing improvement is seen after March 2010.  The Veteran enjoys a decades long stable relationship with his wife, maintains a friendship, and the March 2014 examiner considered the Veteran experiences only occupational and social impairment due to mild or transient symptoms which only decrease work efficiency and ability during periods of significant stress.  Treatment records show normal speech, rational and relevant thought process, and an absence of thoughts of suicide or homicide.  Further, the Veteran occasionally went out to restaurants, attended his grandchildren's activities and visited a Senior Center.  Likewise he engaged in travel with his son and was able to redirect himself when he became angry.  These are not indicators of a person whose illness is productive of reduced reliability and productivity, let alone one with deficiencies in most areas, or causes total occupation and social impairment.  As such, the Board considers a schedular rating in excess of 30 percent after March 2010 is not warranted

ORDER

Subject to the law and regulation governing the payment of monetary benefits, an initial schedular disability rating of 50 percent for PTSD, for the period prior to March 1, 2010, is granted.  

An initial schedular disability rating in excess of 30 percent for PTSD for the period after March 1, 2010, is denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


